                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI

 IN THE MATTER OF THE SEARCH OF:
                                                    No.   21-SW-2011DPR
 Information associated with Instagram
 account sledgehammertophat, stored at
 premises controlled by Facebook, Inc.

    GOVERNMENT’S MOTION TO UNSEAL SEARCH WARRANT DOCUMENTS

       The United States, by and through Teresa A. Moore, Acting United States Attorney for the

Western District of Missouri, and the undersigned Assistant United States Attorney, and

respectfully submits this motion to unseal search warrant documents.

                                     Suggestions in Support

       The Court issued the above-referenced search warrant on January 20, 2021, and, on the

Government’s motion, placed the case under seal because the investigation was ongoing. The

investigation continued after the issuance of the search warrant and led to the return of an

indictment on March 23, 2021, charging Defendant Joshua L. Bippert with a felony criminal

charge in the Western District of Missouri, case number 21-03037-01-CR-S-MDH. Thus, the

search warrant no longer needs to remain sealed to protect the integrity of any ongoing

investigation. Further, the Government requests the unsealing so that it can provide the warrant

and associated documents to the defendant as part of its discovery obligations in the above-

referenced case.

       WHEREFORE, the United States respectfully requests that the Court enter an order

unsealing the above-referenced search and seizure warrant, the application and affidavit in support




                                                1
of the search and seizure warrant, the search and seizure warrant return, any motion requesting

sealing or unsealing, and any order pertaining to this search and seizure warrant.

                                                      Respectfully submitted,

                                                      Teresa A. Moore
                                                      Acting United States Attorney


                                             By       /s/ Casey Clark
                                                      CASEY CLARK
                                                      Assistant United States Attorney
                                                      901 St. Louis Street, Suite 500
                                                      Springfield, Missouri 65806
                                                      417-831-4406




                                                  2
                                    Certificate of Service

       The undersigned hereby certifies that a copy of the foregoing was delivered on April 6,
2021, to the CM-ECF system of the United States District Court for the Western District of
Missouri for electronic delivery to all counsel of record.



                                           /s/ Casey Clark
                                           CASEY CLARK
                                           Assistant United States Attorney




                                              3
